                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
UNITED STATES OF AMERICA

v.                                                         Case No. 8:18-cr-460-T-02AEP

JOSEPH DAVID CALTAGIRONE
____________________________________

                           REPORT AND RECOMMENDATION
                            CONCERNING PLEA OF GUILTY
The Defendant, by consent, has appeared before me pursuant to Rule 11of the Federal Rules of

Criminal Procedure and Local Rule 6.01(c)(12), and has entered a plea of guilty to COUNT ONE

OF THE INFORMATION. After cautioning and examining the Defendant under oath concerning

each of the subjects mentioned in Rule 11, I determined that the guilty plea was knowledgeable and

voluntary and that the offense(s) charged is supported by an independent basis in fact as to each

of the essential elements of such offense. I therefore recommend that the plea agreement and the

plea of guilty be accepted and that the Defendant be adjudged guilty and have sentence imposed

accordingly.


Date: 12/10/18




                                      NOTICE TO PARTIES

A party has fourteen days from this date to file written objections to the Report and
Recommendation’s factual findings and legal conclusions. A party’s failure to file written objections
waives that party’s right to challenge on appeal any unobjected-to factual finding or legal conclusion
the district judge adopts from the Report and Recommendation. See 11th Cir. R. 3-1.
